                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE             Cheryl L. Pollak                               DATE :   5/11/21

DOCKET NUMBER:              21CR254(RPK)                                    WebEx LOG #:     6:00-6:30

DEFENDANT’S NAME :              Heather Busch
                              X Present       Not Present               X Custody            Bail

DEFENSE COUNSEL:              Douglas Morris
                             X Federal Defender                 CJA               Retained

A.U.S.A:       Ryan Harris                                     CLERK:        Lewis Hugh

INTERPRETER :                                                  (Language)

X Defendant arraigned on the : X indictment                 superseding indictment         probation violation
 X      Defendant pleads NOT GUILTY to ALL counts.
 X      DETENTION HEARING Held.                X     Defendant’s first appearance.
         X      Bond set at $200,000                   . Defendant X released ___ held pending
                satisfaction of bond conditions.
         X      Defendant advised of bond conditions set by the Court and gave consent to the court to
                sign the bond on her behalf.
           3    Surety(ies) sworn, advised of bond obligations by the Court and gave consent to the court
                to sign the bond on their behalf.
        ____    (Additional) surety/ies to co-sign bond by
        ____    After hearing, Court orders detention in custody. ____ Leave to reopen granted
____    Temporary Order of Detention Issued. Bail Hearing set for ______________________________

       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

 X      Oral Order of Excludable Delay/Speedy Trial entered. Start 5/11/21                Stop    5/19/21

       Rule 5f warnings given to the Govt.         ____ Medical memo issued.

        Defendant failed to appear, bench warrant issued.

 X     Status conference set for   5/19/21@         12: pm    before Judge    Kovner

Other Rulings :    All parties appeared via video/teleconference. Dft appeared via video. Pretrial
Officer Laura Fahmy appeared via teleconference. Dfse counsel & govt agree on a $200,000 with 3
sureties. 3 sureties appeared via teleconference, sworn & advised of the bond obligations.
